IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                 No. 98-20632
                               Summary Calendar


SUSAN MILLER,

                                                    Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,

                                                    Defendant-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                              (97-CV-2165)
                          - - - - - - - - - -

                                July 22, 1999

Before POLITZ, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Susan Miller appeals the district court’s

judgment affirming the decision of the Commissioner of Social

Security granting her claim for disability insurance benefits from

July 31, 1992, through January 3, 1994, and denying the remainder

of   her   claim.   She    argues      that   the   district     court   and   the

Commissioner    failed    to   apply    the   correct    legal    standards    in

reviewing her case and that the Commissioner’s decision is not

supported by substantial evidence. In particular, she asserts that


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
the ALJ improperly rejected the opinions of her treating physician

and treating psychiatrist, that undue weight was given to the

testimony of the impartial medical expert, and that the ALJ failed

to consider the cumulative effect of her ailments, or to make the

findings required under 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.04

(affective disorders).   Miller waived the argument that the ALJ

failed to make the required findings under § 12.04 by failing to

raise this issue before the district court.   See James v. Bowen,

793 F.2d 702, 704 (5th Cir. 1986).

     After careful review of the record and the arguments, we hold

that the district court’s and the Commissioner’s decisions that

Miller was “not disabled” prior to July 31, 1992, and after January

3, 1994, are consistent with applicable legal standards and are

supported by substantial evidence.   See Greenspan v. Shalala, 38
F.3d 232, 237 (5th Cir. 1994); Muse v. Sullivan, 925 F.2d 785, 789

(5th Cir. 1991).

     AFFIRMED.




                                2